Citation Nr: 0022793	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claim of 
entitlement to service connection for hearing loss and 
tinnitus.  A notice of disagreement was received in January 
1999.  A statement of the case was issued in February 1999.  
A substantive appeal was received from the veteran in March 
1999.  A hearing was held before the Newark, New Jersey RO in 
June 1999.


FINDINGS OF FACT

1. The veteran has presented no competent evidence to show 
that his hearing loss is related in any way to his 
military service.

2. The veteran has presented no competent evidence to show 
that his tinnitus is related in any way to his military 
service.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for hearing 
loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2. The claim of entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
was incurred or aggravated during active duty. 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  A 
"determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (Court) as "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A claimant therefore cannot meet this burden merely 
by presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following: 1) current disability (through medical 
diagnosis); 2) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; 3) a 
nexus between the inservice injury or disease and the current 
disability (through medical evidence).  Caluza at 506.  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether or 
not a claim is well-grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).

The veteran contends that service connection is warranted for 
hearing loss and tinnitus.

With regard to the first requirement under Caluza, the Board 
notes that it is bound by the definition of hearing loss as 
found in 38 CFR § 3.385 (1999), as to the determination of 
what amount of hearing loss constitutes a disability.  That 
regulation states that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.

In the report of the VA examination conducted in October 
1998, the veteran's pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
30
55
55
LEFT
35
35
70
70
70

Thus it is clear that the veteran suffers from a current 
hearing loss disability under 38 CFR § 3.385 (1999) 
sufficient to fulfill the first Caluza requirement.

During that VA examination, and during the veteran's hearing 
testimony of June 1999, he indicated that he was suffering 
from a constant bilateral ringing or "cricket" noise, which 
was distracting during the day and caused him to have 
difficulty sleeping at night.  For the purposes of a well-
grounded analysis, the Board finds the veteran's testimony 
adequate to find that he has a current tinnitus disability 
sufficient to fulfill the first Caluza requirement.

As to the second requirement under Caluza, the Board notes 
that none of the veteran's service medical records (SMRs) 
indicate that he was treated at any time for hearing loss or 
tinnitus while in service.  The audiogram of the veteran 
taken in November 1961 showed the veteran's hearing to be in 
normal ranges.  The report of the veteran's separation 
examination in February 1966 showed he was rated 15/15 in 
each ear, for both spoken and whispered voice.  

However, the veteran has pointed to specific exposure to 
noise in service that he believes caused acoustic trauma 
which resulted in his hearing loss and tinnitus.  
Specifically, in his hearing testimony dated June 1999, he 
alleges that he was a rifle range coach for 13 months, and 
often spent 12 hours a day on the rifle range, and that his 
ears would often be ringing at the end of the day.  The 
veteran's DD-214 does indicate that he served as a rifleman.  
For the purposes of a well-grounded analysis, the Board will 
accept the statements of the veteran as sufficient evidence 
of an incurrence of injury in service, thus fulfilling the 
second requirement of Caluza.

Regarding the third requirement of Caluza, the Board notes 
that the veteran has submitted no competent (medical) 
evidence tending to show a relationship between his current 
disabilities and the exposure he alleges was the cause of his 
disabilities, or his active duty service in general.  The 
report of the veteran's October 1998 examination does 
indicate that the veteran has current hearing loss, and that 
he reports symptoms of tinnitus, but the report does not link 
those disabilities to his military service.  The veteran has 
simply stated that he believes that his hearing loss is 
related to his exposure to alleged acoustic trauma in 
service.  A claimant's opinion that he has a disorder, and/or 
his opinion that the disorder is attributable to his service, 
is not sufficient to render his claim well-grounded.  Hicks 
v. West, 12 Vet. App. 86, 89 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, without any medical 
evidence relating the veteran's current disabilities to his 
exposure to noise in service, or to service in general, the 
third requirement of Caluza is not met, and the Board is 
compelled to find the claim not well-grounded.  Absent a 
well-grounded claim there is no statutory duty under 
38 U.S.C.A. § 5107(a) (West 1991) to assist the veteran with 
the development of evidence.

It should be noted that certain chronic conditions, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  However, that 
presumption cannot be made in this case, because the veteran, 
although provided the opportunity to do so, has not submitted 
any medical evidence tending to show that his hearing loss 
became manifest to a compensable degree within one year of 
his separation from active duty.  Indeed, the veteran in his 
June 1999 hearing indicated that he had never gone to seek 
treatment for his hearing loss or tinnitus prior to his 
October 1998 VA examination.











ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.






		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeal

 

